Porter, J.
delivered the opinion of the court. This action is brought on a policy of insurance executed on the ship Pallas, on a voyage from Sisal to Havana. The petition *638avers a loss by the peril insured against, to the amount of $2,500.
Eastern Dis'ct
April, 1827.
The general issue was pleaded, and the cause submitted in the court below to a jury, who found for the plaintiff. The defendants moved for a new trial, which the judge a quo refused; and they appealed.
The only question which the case presents, arises under a clause in the policy by which the risk was to continue until the vessel be safely arrived at Havana, and until she be moored twenty and four hours in good safety.
The testimony shews, that on the arrival of the vessel at Havana, the captain of the port came down and ordered her to anchor close under the Moro, because a frigate was about entering the harbour; that after the frigate passed, it was too late to get under way that day; and that on the next, in attempting to cross the harbour, and reach the usual place of discharge, the vessel struck on a shoal and received damage,—for which this action is brought.
The weight of evidence, we think, supports the appellee in the petition; that the place where the vessel was moored, was not one of good safety—and this question, which is one *639of fact, has been supported by the verdict of the jury.
Strawbridge for the plaintiff, Eustis for the defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.